Citation Nr: 0837945	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-24 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
right knee pain.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1980 to November 
1998.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  In an August 2001 decision, the RO denied the veteran's 
claim for service connection for bilateral (i.e., right and 
left) knee pain.  The RO notified him of that decision that 
same month.  The RO concluded there was no evidence of a 
disability or chronic condition involving the right knee for 
which compensation could be paid.  The veteran did not appeal 
that decision.

2.  There is additional evidence since that August 2001 
decision, however, especially a September 2004 MRI, 
indicating the veteran has diffuse degenerative changes 
(arthritis) plus tearing of the body and posterior horn of 
the medial meniscus with tear extending to the inferior 
articular surface.  He also received a diagnosis of right 
knee arthritis following his VA compensation examination in 
May 2006.

3.  This additional evidence is not cumulative or redundant 
of the evidence already on file and relates to an 
unestablished fact necessary to substantiate this claim.

4.  The veteran's service medical records show he complained 
of right knee pain in December 1990 after he has struck by a 
car on his bicycle.  A service medical report also notes he 
complained of right knee pain again in October 1991.  The 
evaluating physician diagnosed probable lateral collateral 
ligament sprain.



5.  The May 2006 VA compensation examiner determined it is 
less likely than not the injury the veteran sustained in 
December 1990, while in the military, resulted in the present 
findings of right knee arthritis.

6.  In contrast, a private opinion from Dr. K.A.G., dated in 
April 2005, concludes the degenerative changes in the 
veteran's right knee are most likely related to the injury he 
sustained in the motor vehicle accident during service.

7.  The medical evidence supporting the claim is as probative 
as the medical evidence against the claim, so it is just as 
likely as not the veteran's current right knee disorder is 
attributable to the injury he sustained to this knee in 
service.


CONCLUSIONS OF LAW

1.  The August 2001 rating decision that denied service 
connection for bilateral knee pain, so inclusive of right 
knee pain, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  But new and material evidence has been submitted since 
that decision to reopen the claim for a right knee disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Resolving all reasonable doubt in his favor, the 
veteran's right knee disorder is due to an injury incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the Board is granting the veteran's claim, in full, 
there is no need to discuss whether there has been compliance 
with the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act (VCAA) because, even if there has not 
been, this is merely inconsequential and, therefore, at most 
harmless error.  38 C.F.R. § 20.1102; cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also, Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 - 21 (2004) (Pelegrini II).

Governing Statutes and Regulations for New and Material 
Evidence 

When the Board or the RO has previously denied a claim, and 
the decision was not appealed, the claim may not thereafter 
be reopened unless and until new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1103 (2008).

The VCAA stipulates that nothing in the Act shall be 
construed to require VA to reopen a claim that has been 
disallowed except when the claimant presents or secures new 
and material evidence, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West 2002).  The implementing 
regulations modify the definition of new and material 
evidence and provide for assistance to a claimant in 
reopening a claim.  38 C.F.R. §§ 3.156(a), 3.159(c).

The implementing regulations redefine "new and material 
evidence" and clarify the types of assistance that VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  The veteran filed his petition to 
reopen after this date, in August 2004, so the Board will 
apply these revised provisions, including the new definition 
of what constitutes new and material evidence. 

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is also material.  The credibility of new evidence 
is assumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  
But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

Whether New and Material Evidence has been Received to Reopen 
the Claim for Service Connection for a Right Knee Disorder

The veteran contends he has a right knee disability as a 
result of injury he sustained to this knee in a motor vehicle 
accident while in the military.  Before addressing the merits 
of his underlying claim, however, the Board must first 
determine whether new and material evidence has been 
submitted to reopen this claim since the RO previously 
considered and denied this claim in August 2001, and he did 
not timely appeal that earlier decision.  Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996).



The relevant evidence on file at the time of the RO's August 
2001 decision consisted of the veteran's service medical 
records, his treatment records from the VAMC in Orlando from 
December 1998 to July 1999, the reports of his 
VA compensation examinations in March and April 2000, a 
report from the American Red Cross Blood Service dated in 
July 1993, and treatment records from Dr. K.A.G.

The RO denied the claim, based on the evidence then of 
record, as there was no evidence of a disability or chronic 
condition involving the right knee or any objective clinical 
indication of arthritis within a year of service.  Since the 
veteran did not appeal, that August 2001 rating decision is 
final and binding on him based on the evidence then of record 
and not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 
20.1103.  

In August 2004 the veteran filed a petition to reopen this 
claim, contending that his right knee pain is attributable to 
the injury he sustained in a motor vehicle accident during 
service.  

The report of a September 2004 MRI indicates the veteran has 
diffuse degenerative changes plus tearing of the body and 
posterior horn of the medial meniscus with tear extending to 
the inferior articular surface.  As cause for having the MRI 
scan, the veteran reportedly had been experiencing right knee 
pain, especially upon kneeling, with a history of "remote 
injury".  He also received a diagnosis of right knee 
arthritis following his VA compensation examination in May 
2006.

This evidence is both new and material because it addresses 
the essential basis of the RO's prior August 2001 denial - 
namely, the issue of whether the veteran has a chronic, 
permanent disability involving his right knee.  His service 
connection claim for a right knee disability is therefore 
reopened.  38 C.F.R. § 3.156(a).  See also Spalding v. Brown, 
10 Vet. App. 6, 11 (1996).



Having decided that the claim is reopened, the next question 
is whether the Board may conduct a de novo review without 
prejudicing the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided him notice of the 
requirements for establishing service connection; and his 
arguments throughout this appeal have been on the merits.  So 
there is no prejudice in conducting a de novo review of his 
claim.

Whether the Veteran is Entitled to Service Connection for a 
Right Knee Disability

The veteran claims that he was struck by a car while riding 
his bicycle in December 1990, while in the military, 
ultimately resulting in the current right knee arthritis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, including arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records indicate he was struck 
by a car in December 1990.  He complained of increasing pain 
and burning in his right knee and leg, clicking (crepitus) 
associated with walking and locking or giving way of the 
right knee.  The examiner noted the veteran denied any 
previous injury or surgery.  Objective findings indicated 
that his right knee was grossly normal, but tender with 1+ 
effusion.  He had a negative Drawer sign and McMurray.  


There was tenderness of the lateral collateral ligament.  X-
rays were normal.  The examiner diagnosed right knee injury, 
probable lateral collateral ligament sprain.  The veteran 
received a prescription for Naproxen.

A subsequent, October 1991, service medical record notes the 
veteran again complained of right knee pain.  Objective 
findings showed no evidence of swelling or discoloration.  
His Drawer sign and McMurray's were negative.  Range of 
motion was within normal limits, except for some crepitus 
noted on flexion and extension of his right knee.  X-rays 
revealed a calcific density superior to the right patellar 
superior pole, which was probably calcific tendonitis of the 
quadriceps.

In addition, an April 1995 Report of Medical History shows 
the veteran checked the box "Yes" for swollen and painful 
joints.  The examiner indicated the veteran was referring to 
his right knee pain, but the examiner found no evidence of 
sequelae.

The veteran's military separation examination in August 1998 
indicates that his lower extremities, including strength and 
range of motion were normal.  In the Report of Medical 
History he checked the box "No" for swollen or painful 
joints.

If, as here, there is no evidence of a chronic condition in 
service, or this is at least legitimately questionable, then 
a showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

VA furnished the veteran a joints examination in March 2000 
for a medical nexus opinion to determine whether any of his 
then current orthopedic complaints were traceable to the 
injury he had sustained in the motor vehicle accident during 
service.  During the examination, he noted that he was hit by 
a car, but not hospitalized for any fractures.  He did not 
complain of right knee pain.  Range of motion testing 
exhibited extension and flexion from 0 to 135 degrees with no 
pain or tenderness on complete range of motion.  Drawer test 
and Lachman's stress test were negative.  X-rays of his knees 
revealed essentially normal joint space with no fractures or 
dislocations.  The examiner diagnosed a normal right knee.

In support of his claim, the veteran submitted a pre-printed 
form indicating he had filed a claim with VA for service 
connection.  This form included another document that had 
been signed by a physician's assistant.  That document notes 
the physician's assistant circled "Yes, it is at least 
possible, based on a review of the medical records" that the 
veteran's right knee pain is attributable to his service.  
But there was no discussion of the rationale for this 
opinion.

The September 2004 MRI, as mentioned, revealed the veteran 
had diffuse degenerative changes plus tearing of the body and 
posterior horn of the medial meniscus with tear extending to 
the inferior articular surface.  Right knee arthritis also 
was diagnosed at the conclusion of his May 2006 VA 
compensation examination.

Since the veteran has a confirmed diagnosis of a current 
right knee disability, the determinative issue is whether his 
current right knee disability is somehow attributable to his 
military service, especially from the lateral collateral 
ligament sprain he sustained during service in December 1990.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

To address this determinative issue of causation, the veteran 
obtained a supporting nexus opinion from his private 
physician, Dr. K.A.G., etiologically linking the current 
right knee arthritis to the injury sustained in the motor 
vehicle incident during service in December 1990.  During the 
examination, the veteran complained of right knee pain 
particularly after periods of inactivity.  He also related 
his right knee problems to the motor vehicle accident during 
service.  Dr. K.A.G. noted the results of the September 2004 
MRI which had revealed diffuse degenerative change plus 
tearing of the body and posterior horn of the medial 
meniscus.  Dr. K.A.G. diagnosed degenerative changes of the 
right knee most likely related to previous motor vehicle 
accident in 1990.  Given the findings and after reviewing the 
veteran's military health records, Dr. K.A.G. believed there 
was a strong likelihood that the veteran's present right knee 
condition stems from the motor vehicle accident he had in 
service.

VA furnished the veteran a compensation examination in May 
2006 for a medical nexus opinion to determine whether his 
current right knee arthritis is traceable to the lateral 
collateral ligament sprain he sustained during his military 
service.  The VA examiner reviewed the veteran's claims file 
for the pertinent medical and other history, including his 
service medical records concerning the motor vehicle accident 
in 1990 and continued complaints of knee problems in 1991.  
The VA examiner observed the veteran had been taking 
nonsteroidal 
anti-inflammatory drugs (NSAIDs) since service to deal with 
his pain.  He also reported severe daily flare-ups of right 
knee pain.  X-rays in May 2006 revealed moderate to severe 
medial, mild to moderate lateral, and moderate patellofemoral 
compartment narrowing.  There was no evidence of acute 
fracture or dislocation.  The VA examiner diagnosed right 
knee arthritis.  However, contrary to Dr. K.A.G., the VA 
examiner concluded the current right knee arthritis is less 
likely than not a result of the veteran's motor vehicle 
accident during service.  The VA examiner explained that X-
rays at the time of the injury were negative, as were those 
taken in March 2000.

In deciding claims, it is the Board's responsibility to weigh 
the evidence (both favorable and unfavorable) and to decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  See 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The Board is also mindful that it 
cannot make its own independent medical determination and 
there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
clarified that the Board may not disregard a medical opinion 
solely on the rationale that it was based on a history given 
by the veteran.  Rather, as the Court explained further in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.

There is one favorable private opinion versus one unfavorable 
VA opinion.  But both opinions are equally probative inasmuch 
as they each involved a personal evaluation of the veteran 
and review of his medical history, including the September 
2004 MRI and his military health records.  So both opinions 
have the proper factual foundation, although, obviously, they 
ultimately reach different conclusions.  See, e.g., Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. 
App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  The evidence is in relative equipoise, i.e., about 
evenly balanced for and against the claim.  In these 
situations, the veteran is given the benefit of the doubt.  
Consequently, resolving all reasonable doubt in his favor 
concerning the origin of his right knee disability, the Board 
finds that the evidence supports granting service connection 
for this condition.  See Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).




ORDER

The petition to reopen the claim for service connection for 
right knee pain is granted.

The claim for service connection for a right knee disorder 
also is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


